PER Curiam.
The appellant did not, as Maryland Rule 828 a requires, “cause to be printed, either as a separate volume or as an appendix to his brief, extracts from the record which shall include the parts thereof provided for by section b of this Rule * * *” (§ b requires at the least the printing of the judgment appealed from and the opinion or charge of the lower court and the material evidence). There simply was no printed extract since *718the appellee did not choose to avail itself of the opportunity given by Rule 828 c to supply what the appellant had omitted.
The appeal will be dismissed under Rule 835 b (5) because of appellant’s failure to comply to any extent with Rule 828.
Had we decided the appeal on the merits, the judgment would have been affirmed.

Appeal dismissed, costs to be paid by appellant.